DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 2 & 16-17  include wherein an end portion of the sandwiching part is an L-shape when viewed from the second direction wherein the sandwiching part includes a protrusion that protrudes from the first concave portion toward an inside of the opening and Claims 18-20 include wherein the joining member includes an opening at a center position of the joining member, wherein the joining member includes a plurality of flat surfaces which surrounds the central protruding portion and wherein the central protruding portion is disposed in the opening of the joining member not present in the previously presented claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2 & 16-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103

Claim 1 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amagai et al. (US 2013/0229147) in view of Kuramitsu et al. WO 2018061894 (US 20200058912).

With respect to claim 1, Amagai et al. discloses an energy storage apparatus 1 comprising an energy storage device 11 and a spacer 12/13, wherein the spacer 12/13 includes: an elastic resin portion 13 formed in the region H2 (first member) that abuts on a side surface of the energy storage device 11 that faces a first direction [Figure 2; 0058]; and an elastic resin portion 13 formed in the region H1/spacer 12 (second member) that is disposed on the first member in a second direction [Figure 2], the second direction intersecting the first direction [Figure 2], the elastic resin portion 13 formed in the region H1/spacer 12 (second member) supporting an end portion of the elastic resin portion 13 formed in the region H2 (first member) in the second direction, [0029-0060]
Amagai et al. discloses that it is desired wherein the elastic resin portion 13 formed in the region H2 (first member) has higher hardness than the elastic resin portion 13 formed in the region H1/spacer 12 (second member).  [0058]

Amagai et al. does not specifically disclose wherein the first member has higher heat resistance than the second member and wherein the first member has higher hardness than the second member.

Kuramitsu et al. discloses an energy storage apparatus comprising an energy storage device 12a and a spacer 40/14, wherein the spacer 40/14 includes: a first member 40 that abuts on a side surface of the energy storage device 12a that faces a first direction [0050-0059; Figure 5]; and a second member 14/14b that is disposed in a second direction [0054; Figure 5], the second direction intersecting the first direction [0054; Figure 5], and the first member has higher heat resistance than the second member [0059]. 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first member of Amagai et al. to have a higher heat resistance than the second member, as disclosed in Kuramitsu et al., in order to allow for a smaller size battery, longer maintained insulation, suppressed thermal runaway and suppression of overheating/avoiding decrease in performance. [0060-0064]

Although Amagai et al. does not specifically disclose wherein the first member has higher hardness than the second member, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the hardness of the first and second member wherein the first member to have higher hardness than the second member in order to allow for the energy storage apparatus to withstand the heat generated from the plurality of energy storage devices within this energy storage apparatus and furthermore to allow for the energy storage apparatus to withstand the vibration/pressure applied the energy storage apparatus while used in vehicles, construction machines, agricultural machines etc. 

As such, without showing unexpected results, the claimed product of the hardness of the first and second member cannot be considered critical. (MPEP § 2144.05)

With respect to claim 11, Amagai et al. does not specifically disclose wherein the first member has higher heat insulating property than the second member, however, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the heat insulating property of the first and second member wherein the first member has higher heat insulating property than the second member in order to allow for the energy storage apparatus to withstand the heat generated from the plurality of energy storage devices within this energy storage apparatus and furthermore to allow for the energy storage apparatus to withstand the heat produced exposed to the energy storage apparatus while used in vehicles, construction machines, agricultural machines etc. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amagai et al. (US 2013/0229147 in view of Kuramitsu et al. WO 2018061894 (US 20200058912) as applied to claim 1 above, in further view of Uchida (US 2009/0061299).

With respect to claim 11, Amagai et al. does not specifically disclose wherein the first member has higher heat insulating property than the second member.
Uchida et al. discloses the hardness of the thermally-conductive members can effect the efficiency of heat radiation. [0041]
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the heat insulating property of the first and second member wherein the first member has higher heat insulating property than the second member in order to allow for the energy storage apparatus to withstand the heat generated from the plurality of energy storage devices within the energy storage apparatus. 
Uchida et al. recognizes the hardness of the thermally-conductive members as a variable which achieves a recognized result (i.e., effecting characteristics such as efficiency of heat radiation), thus, the claimed hardness thereof results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the amount of hardness of the thermally-conductive members is being construed as a result-effective variable. In re Abler 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges).

Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the heat insulating property of the first and second member wherein the first member has higher heat insulating property than the second member in order to allow for the energy storage apparatus to withstand the heat generated from the plurality of energy storage devices within this energy storage apparatus and furthermore to allow for the energy storage apparatus to withstand the heat produced exposed to the energy storage apparatus while used in vehicles, construction machines, agricultural machines etc. 


Claim 1, 3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2012/0052359) in view of Kuramitsu et al. WO 2018061894 (US 20200058912).

With respect to claim 1, Yoshitake et al. discloses an energy storage apparatus comprising an energy storage device 1 and a spacer 2 [Figure 3], wherein the spacer 2 includes: a first member 2/2a that abuts on a side surface of the energy storage device 1 that faces a first direction; and a second member 2b/2d that is disposed on the first member 2/2a in a second direction [Figure 2; 0040-0055], the second direction intersecting the first direction [Figure 2], the second member 2b/2d supporting an end portion of the first member 2/2a in the second direction [Figure 2], 

Yoshitake et al. does not disclose wherein the first member has higher heat resistance than the second member.
Kuramitsu et al. discloses an energy storage apparatus comprising an energy storage device 12a and a spacer 40/14, wherein the spacer 40/14 includes: a first member 40 that abuts on a side surface of the energy storage device 12a that faces a first direction [0050-0059; Figure 5]; and a second member 14/14b that is disposed in a second direction [0054; Figure 5], the second direction intersecting the first direction [0054; Figure 5], and the first member has higher heat resistance than the second member [0059]. 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first member of Yoshitake et al. to have a higher heat resistance than the second member, as disclosed in Kuramitsu et al., in order to allow for a smaller size battery, longer maintained insulation, suppressed thermal runaway and suppression of overheating/avoiding decrease in performance. [0060-0064]

Although Yoshitake et al. does not specifically disclose wherein the first member has higher hardness than the second member, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the hardness of the first and second member wherein the first member to have higher hardness than the second member in order to allow for the energy storage apparatus to withstand the heat generated from the plurality of energy storage devices within this energy storage apparatus and furthermore to allow for the energy storage apparatus to withstand the vibration/pressure applied the energy storage apparatus while used in vehicles, construction machines, agricultural machines etc. 

As such, without showing unexpected results, the claimed product of the hardness of the first and second member cannot be considered critical. (MPEP § 2144.05)



With respect to claim 3, Yoshitake et al. discloses wherein the second member 2b/2d has an opening at a central position, and the first member 2/2a is disposed within the opening. [Figure 2]

With respect to claim 7, Yoshitake et al. discloses wherein the second member 2b/2d has a second concave portion disposed lateral to the first member 2/2a. [Figure 3]

With respect to claim 8, Yoshitake et al. discloses further comprising a joining member 2c/2d disposed between the energy storage device and the spacer 2, the joining member 2c/2d  joining the energy storage device and the spacer 2, wherein the second member 2b/2d  has a first surface on which the joining member 2c/2d is disposed, and the first member 2/2a has a first protruding portion 2a that protrudes from the first surface toward the energy storage device.  [Figure 2]

With respect to claim 9, Yoshitake et al. discloses wherein the first protruding portion 2a has a central protruding portion that is disposed so as to face a central portion of the energy storage device.  [Figure 2]

With respect to claim 10, Yoshitake et al. discloses wherein the second member 2b/2d further has a second surface opposite to the first surface [Figure 2], and the first member  2/2a  further has a second protruding portion 2a that is disposed on the opposite side of the first protruding portion and protrudes from the second surface. [Figure 2]

Claim 1, 3-6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narbonne et al. 2017/0244088 in view of Kuramitsu et al. WO 2018061894 (US 20200058912).

With respect to claim 1, Narbonne et al. discloses an energy storage apparatus comprising an energy storage device 6 and a spacer 2/3, wherein the spacer 2/3 includes: a first member 3 that abuts on a side surface of the energy storage device 6 that faces a first direction; and a second member 2 that is disposed on the first member 3 in a second direction, the second direction intersecting the first direction [Figure 1a; Figure 1b], the second member 2 supporting an end portion of the first member 3 in the second direction, and the first member 3 has a thermal conductivity of less than 0.5 W/(m.K) [0037] and wherein the first and second member 2/3 may consist of electrically insulating material [0009]

Narbonne et al. does not disclose wherein the first member has higher heat resistance than the second member.

Kuramitsu et al. discloses an energy storage apparatus comprising an energy storage device 12a and a spacer 40/14, wherein the spacer 40/14 includes: a first member 40 that abuts on a side surface of the energy storage device 12a that faces a first direction [0050-0059; Figure 5]; and a second member 14/14b that is disposed in a second direction [0054; Figure 5], the second direction intersecting the first direction [0054; Figure 5], and the first member has higher heat resistance than the second member [0059]. 

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the first member of Narbonne et al. to have a higher heat resistance than the second member, as disclosed in Kuramitsu et al., in order to allow for a smaller size battery, longer maintained insulation, suppressed thermal runaway and suppression of overheating/avoiding decrease in performance. [0060-0064]

Although Narbonne et al. does not specifically disclose wherein the first member has higher hardness than the second member, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the hardness of the first and second member wherein the first member to have higher hardness than the second member in order to allow for the energy storage apparatus to withstand the heat generated from the plurality of energy storage devices within this energy storage apparatus and furthermore to allow for the energy storage apparatus to withstand the vibration/pressure applied the energy storage apparatus while used in vehicles, construction machines, agricultural machines etc. 

As such, without showing unexpected results, the claimed product of the hardness of the first and second member cannot be considered critical. (MPEP § 2144.05)

With respect to claim 3, Narbonne et al. discloses wherein the second member 2 has an opening at a central position, and the first member 3 is disposed within the opening.  [Figure 1b]

With respect to claim 4, Narbonne et al. does not disclose wherein the first member has a first concave portion at an end portion, and the second member has an engaging part that engages with the first concave portion in the first direction

However, Narbonne et al. discloses wherein the second member 2 has a first concave portion at an end portion, and the first member 3 has an engaging part that engages with the first concave portion in the first direction. [Figure 1b]

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse the coupling structure, by placing said concave portion on said first member and said engaging part on said second member, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.


With respect to claim 5, Narbonne et al. discloses wherein the second member 2 has a first concave portion at an end portion, and the first member 3 has an engaging part that engages with the first concave portion in the first direction. [Figure 1b]
  
With respect to claim 6, Narbonne et al. discloses wherein the second member 2 has a sandwiching part that sandwiches the first member 3.  [Figure 1b]

With respect to claim 13, Narbonne et al. discloses wherein the second member includes a through hole disposed lateral to the first member.  [Figure 1A]

Claim 12 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2012/0052359) in view of Kuramitsu et al. WO 2018061894 (US 20200058912) as applied to claim 1 above, in further view of Hoshino (US 2015/0180012).

With respect to claim 12, Yoshitake et al. does not disclose wherein the first member is formed of mica plates.  

Hoshino discloses an energy storage apparatus comprising an insulating plate formed of mica. [0095; 0098; 0114]

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first member of Yoshitake et al. to be formed of mica plates, as disclosed in Hoshino, in order to allow for improved safety. [0006]

With respect to claim 15, Yoshitake et al. does not disclose wherein the mica plates are formed by a dammar material constituted by accumulating and bonding mica pieces.

Hoshino discloses an energy storage apparatus comprising an insulating plate formed of mica. [0095; 0098; 0114]

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first member of Yoshitake et al. to be formed of mica plates, as disclosed in Hoshino, in order to allow for improved safety. [0006]

The further limitation “are formed by a dammar material constituted by accumulating and bonding mica pieces” is considered product-by-process claim limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitake et al. (US 2012/0052359) in view of Kuramitsu et al. WO 2018061894 (US 20200058912) as applied to claim 8 above in further view of Amagai et al. (US 2013/0229147).


With respect to claim 14, Yoshitake et al. does not disclose wherein the joining member includes an adhesive layer.  

Amagai et al. discloses an energy storage apparatus 1 comprising an energy storage device 11 and a spacer 12/13, wherein the spacer 12/13 includes: an elastic resin portion 13 formed in the region H2 (first member) that abuts on a side surface of the energy storage device 11 that faces a first direction [Figure 2; 0058]; and an elastic resin portion 13 formed in the region H1/spacer 12 (second member) that is disposed on the first member in a second direction [Figure 2], the second direction intersecting the first direction [Figure 2], the elastic resin portion 13 formed in the region H1/spacer 12 (second member) supporting an end portion of the elastic resin portion 13 formed in the region H2 (first member) in the second direction, [0029-0060] wherein the energy storage device 11 includes an adhesive layer for joining separate member. [0034]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the joining member of Yoshitake et al. to include an adhesive layer, as disclosed in Amagai et al., in order to allow for a strong seal and proper engagement. [0034]



Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723